405 P.2d 689 (1965)
William Richard KING, Plaintiff in Error,
v.
Harry C. TINSLEY, Warden of the Colorado State Penitentiary, Defendant in Error.
No. 21615.
Supreme Court of Colorado, En Banc.
September 13, 1965.
William Richard King, pro se.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., Robert C. Miller, Asst. Atty. Gen., Denver, for defendant in error.
FRANTZ, Justice.
This writ of error is directed to the trial court's denial of King's petition for a writ of habeas corpus. Originally, King pled guilty to a charge of illegal possession of narcotics. In his present petition he alleges that the evidence of the crime was obtained as a result of an unreasonable search and seizure and that his counsel at trial knew this but nevertheless "induced" him to enter a plea of guilty.
*690 Where a petition for habeas corpus itself shows that the party can neither be discharged nor admitted to bail nor in any other manner be relieved, the trial court should summarily deny the petition. C.R.S.1963, 65-1-1; Bizup v. Tinsley, Colo., 393 P.2d 556. King's petition raises no question of the trial court's jurisdiction of the person or of the offense or of the sentence not being within the limits prescribed by law. Habeas corpus, therefore, is not the proper remedy for redress of his alleged grievance. Specht v. Tinsley, 153 Colo. 235, 385 P.2d 423; Titmus v. Tinsley, 153 Colo. 96, 384 P.2d 728.
The judgment is affirmed.